Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a 

Claim 21 is rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claim 1 of the following patents:  U.S. Patent 11,006,136; U.S. Patent 10,609,399; U.S. Patent 10,425,651; U.S. Patent 10,142,639. This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.  Although the conflicting claim limitations are not recited identically or substantially identically, they are not patentably distinct from each other because they claim the same invention.  



REASON FOR ALLOWACNE
The following is an Examiner’s statement of reasons for allowance, but for any double patenting rejection stated herein: the closest prior art obtained from an Examiner’s search (LI, Pub. No:  US 2009-0125636; WANG, Pub. No:  US 2007-0110150; THOMAS, Pub. No:  US 2010-0246816) does not teach nor suggest in detail the limitations: 

 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
 same base laver-ID and different extension layer-ID or does not disclose a first layer dependent on a second layer, wherein the first and second layers are associated with different base laver-IDs and different extension laver-IDs; and construct, based on the first and second inter-dependency syntax structures, an inter-layer dependency description revealing possible inter-layer prediction dependencies between the different layers.  Finally, LI does not disclose constructing an inter-layer dependency description revealing possible inter-layer prediction dependencies between the different layers based on the first and second inter-dependency syntax structures. as claimed by the Applicant (See Abstract and pages 3-8, 15 for Applicant’s enabling portions of the Provisional Application 61/846,479 given priority of 7/15/13).  
LI only teaches a device or method for processing multi-layered data streams of coded video at different layers that correspond to different levels of information amount.  These streams consist of a plurality of packets each of which is associated with one of the different layers, each layer being indexed by a base layer ID or a base layer ID and  same base laver-ID and different extension layer-ID or discloses a first layer dependent on a second layer as well as silent with regards to constructing an inter-layer dependency description revealing possible inter-layer prediction dependencies between the different layers based on the first and second inter-dependency syntax structures. 
Whereas, as stated above, Applicant’s claimed invention is a device and method for processing a data stream that uses inter-layer prediction and a second inter-dependency syntax structure indicating inter-dependencies between pairs of different values representable by the extension layer-ID.  This device includes constructing an inter-layer dependency description revealing possible inter-layer prediction dependencies between the different layers based on the first and second inter-dependency syntax structures.  In addition, said device discloses instantiation of the second inter-dependency syntax structure indicating either a first layer dependent on inter-layer prediction with a second layer with the first and second layers associated with a same base laver-ID and different extension layer-ID or discloses a first layer dependent on a second layer, wherein the first and second layers are associated with 
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claim 21 is allowed, but for any double patenting rejection stated herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481